EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Tarolli on 25 July 2022.

The application has been amended as follows: 
In the claims (as filed on 09 May 2022): 

In claim 15 / ll. 19: “end (112) to removably receive and attach the fixation plate (150) and drill sleeves attached to the fixation plate, from a holding arrangement, to the body portion (110) such that” 

In claim 15 / ll. 21: “[[the]] at least one of the two or more substantially parallel body through holes” 

In claim 15 / ll. 23: “be configured to abut” 

In claim 15 / ll. 28-31, the following phrase is deleted: “

In claim 16 / ll. 4: “is configured to abut” 

In claim 21 / ll. 6: “and extends through” 

In claim 24 / ll. 3-4: “a respective mating one of the drill sleeves” 

In claim 25 / ll. 2-3, the following phrase is deleted: “

In claim 25 / ll. 4: “equals” 

In claim 31 / ll. 1-2: “A method for fixation of bone fragments at a bone fracture 
providing the targeting device of claim 15;”

in claim 31 / ll. 15: “arranging (807) a first cannulated drill (302a)” 

in claim 31 / ll. 18: “by advancing the first cannulated drill (302a)” 

in claim 31 / ll. 23: “pushing (811) [[an]] the elongated body portion (110)” 

in claim 31 / ll. 25: “attached to [[a]] the second end (112) of the targeting device (100) by means of [[a]] the snap-fitting” 

in claim 31 / ll. 29: “the first cannulated drill (302a) and the first guide wire (301a);” 

in claim 31 / ll. 45-46: “through s (113a,113b,113c) of the elongated body portion (110) into the respective first, second and third drill holes (5,6,7)” 

in claim 32 / ll. 11: “introducing the respective second and third cannulated drills” 

in claim 33 / ll. 17-21: “a fixation plate (150) the second body end is configured to receive corresponding drill sleeves attached to the fixation plate with a specific size and fixation through holes” 

in claim 33 / ll. 23: “to be configured to abut” 

in claim 33 / ll. 30-31: “a stand (181) comprising a number of pins corresponding to the number of body through holes of the 

in claim 35 / ll. 2: “configured to ensure an angle  between the fixation plate (150) and [[a]] one of the fixation” 

In the specification (in the amendment filed on 15 June 2020): 
The following phrase is deleted: “

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a targeting device comprising an elongated body portion comprising first and second body ends and two or more substantially parallel body through holes for guiding respective fixation means through the body portion, wherein the body portion in its second body end has a snap-fitting means comprising longitudinally extending slits that enable the second body end to flex outwards and clamp around a fixation plate having a circumference that is larger than a circumference of the second body end in an unflexed position, thereby enabling the second body end to removably receive and attach the fixation plate and drill sleeves attached to the plate, from a holding arrangement, to the body portion such that at least one fixation through hole of the fixation plate is located in line with at least one of the two or more body through holes, and, when in use, to provide a surface of the fixation plate to be configured to abut a surface of an outer bone fragment for subsequent fixation of the fixation plate to the outer bone fragment by the fixation means. The claims distinguish over the uncovered relevant art cited in the attached PTO-892 and described particularly below. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2009/0312801 to Lemoine et al. discloses a targeting device comprising an elongated body portion (152) comprising first and second body ends and two or more substantially parallel body through holes (158) for guiding respective fixation means (190) (¶35, 37, 44), shown in FIGs. 3 and 5, wherein the body portion in its second body end has a snap-fitting means (170) comprising slits (176) that enable the second body end to flex outwards and clamp around a fixation plate (112) having a circumference that is larger than a circumference of the second body end in an unflexed position (¶39), shown in FIGs. 3, 4, and 8, thereby enabling the second body end to removably attach the fixation plate to the body portion such that at least one fixation through hole (118) of the fixation plate is located in line with the at least one body through hole (¶37), shown in FIGs. 3 and 4, and, when in use, to provide a surface of the fixation plate to be configured to abut a surface of an outer bone fragment for subsequent fixation of the fixation plate to the outer bone fragment by the fixation means, shown in FIGs. 3 and 5. However, Lemoine does not disclose the body portion is configured to receive drill sleeves attached to the fixation plate, from a holding arrangement. It would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the body portion to receive drill sleeves attached to the fixation plate, because Lemoine discloses a particular correspondence between the size of the plate fixation through holes and the size of the attachment holes 108 to be tapped by a tool inserted through the plate fixation through holes, shown in FIG. 5. The provision of drill sleeves attached to the fixation plate would alter the internal size of the plate fixation through holes where the drill sleeves are attached, thus affecting the size of the attachment holes in bone to be tapped, rendering such a modification non obvious. 
U.S. Patent Application Publication No. US 2014/0371799 to Sixto et al. discloses a fixation plate (232) (¶105), shown in FIG. 13, with drill sleeves (340) attached to the plate to protect the internal threads of the plate holes (¶97), shown in FIG. 27, in a holding arrangement (234), shown in FIG. 13. A targeting device for clamping the plate with the drill sleeves attached, from the holding arrangement, is not disclosed and would not have been obvious in view of the cited art. 
U.S. Patent Application Publication No. US 2018/0177510 to Whitaker et al. discloses a targeting device (1016) comprising an elongated body portion comprising two or more substantially parallel body through holes (1088) (¶102) and means comprising slits that enable the body portion to clamp around a fixation plate (1012) such that fixation through holes (1028) of the plate are located in line with the body through holes and, when in use, to provide a surface of the plate to be configured to abut a surface of a bone fragment for fixation thereto, shown in FIGs. 12-16 (embodiment supported by provisional application 62/516,402). However, Whitaker does not disclose the body portion is configured to receive drill sleeves attached to the fixation plate, from a holding arrangement. It would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the body portion to receive drill sleeves attached to the fixation plate, because the internal working diameter provided by the body through holes would be affected by the drill sleeves extending through the body through holes when attached to the plate, rendering such a modification non obvious. The flexible fingers (1104) for holding and aligning fasteners in the body through holes (¶106-107), shown in FIG. 21, reduce the interior diameter of the body through holes so that drill sleeves attached to the plate could not extend therethrough. 
U.S. Patent Application Publication No. US 2019/0090925 to Detweiler et al. discloses a targeting device (100) comprising an elongated body portion (102) comprising a body through hole and snap-fitting means comprising slits (110) that enable the body portion to flex outwards and clamp around a fixation plate having a circumference that is larger than a circumference of the body portion in an unflexed position (¶45), thereby enabling the body portion to removably attach the fixation plate to the body portion such that a fixation through hole of the plate is located in line with the body through hole and, when in use, to provide a surface of the plate to be configured to abut a surface of a bone fragment for fixation thereto, shown in FIGs. 1-7 (embodiment supported by provisional application 62/564,037). However, Detweiler does not disclose a plurality of substantially parallel body through holes to be aligned with the fixation through holes of the plate, nor does Detweiler disclose the body portion is configured to receive drill sleeves attached to the fixation plate, from a holding arrangement. It would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the body portion to receive drill sleeves attached to the fixation plate, because the internal working diameter provided by the body through holes would be affected by the drill sleeves extending through the body through holes when attached to the plate, rendering such a modification non obvious. The body portion itself provides a sufficient and appropriate length and internal diameter for drill and instrument guidance. 
U.S. Patent No. US 8,172,886 to Castaneda et al. discloses a fixation plate (10) and a number of pins (24) corresponding to a number of body through holes (12) for receiving the plate and corresponding drill sleeves (16) (col. 3 / ll. 9-38), shown in FIG. 1. A targeting device for clamping the plate with the drill sleeves attached is not disclosed and would not have been obvious in view of the cited art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775